DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-6 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record, Schuffenhauer (WO 2010102793) discloses a similar cutting tool to the instant invention, wherein flow passage(s) 19 are located in a recessed annular groove 15 on a back end surface of the main body of the tool. A mounting portion 6 extends from a back end side of the main body that has a back end side with a passage therein (see e.g. Fig. 4). However, Schuffenhauer discloses the passage being used to accommodate the differential screw 22 used to tighten and hold the tool body to the holding member (see e.g. Fig. 13). Crucially, Schuffenhauer does not disclose a coolant flow passage also passing through the mounting portion (from the back end side of the mounting portion toward a front side of the tool body) as required by independent claim 1, nor would there be any motivation to provide such a coolant passage, absent impermissible hindsight reconstruction of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuffenhauer (WO 2010102793) discloses elements of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722